Citation Nr: 1818287	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  04-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an increased rating for Hepatitis C and Hepatitis B (claimed as a liver problem), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1997 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO continued a 10 percent rating for hepatitis C and hepatitis B, thereby denying the Veteran's claim for an increase; denied service connection for sleep apnea; and denied entitlement to total disability rating based on individual unemployability (TDIU).  The Veteran submitted a notice of disagreement (NOD) in August 2011.  

In compliance with directives in the February 2013 Board Remand, the RO furnished the Veteran a Statement of the Case (SOC) in November 2014, which addressed the issues of service connection for obstructive sleep apnea, a rating in excess of 10 percent for hepatitis C and hepatitis B, and a TDIU.  The Veteran filed a Substantive Appeal in February 2015, in which he specifically identified service connection for sleep apnea and a rating in excess of 10 percent hepatitis C and hepatitis B (liver condtion) as the only issues being appealed.  See VA Form 9, Appeal to the Board of Veterans' Appeal, dated February 2015 (the Veteran's checked box "B" noting that he had read the SOC and was only appealing "(1) Liver Problem" and "(2) Sleep Apnea"); 38 C.F.R. § 20.202 (2015, 2017); see also 38 U.S.C. § 7105(d)(3)-(5) (2012).

In September 2017, the Veteran filed a formal application for TDIU indicating, among other conditions, that his sleep apnea and hepatitis C and hepatitis B render him unemployable.  The Board must point out, however, that the September 2017 application does not serve to reactivate the appeal concerning the claim for TDIU, including pursuant to Rice v. Shinseki, 22 Vet. app. 447 (2009).  This so because, the September 2017 application dates well beyond one year of the date of notice of the September 2010 rating decision, and it dates well beyond 60 days from the date of mailing the November 2014 SOC, with respect to the TDIU claim, including pursuant to Rice.  38 C.F.R. § 20.204 (2015, 2017); see also 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20,202, 20.302 (2015, 2017).  The same analysis also applies to the February 2018 Informal Hearing Presentation from the Veteran's representative (listing TDIU as an issue on appeal).  Accordingly, given that the Veteran has filed a new claim for TDIU, this matter is currently being developed by the RO in the first instance pursuant to the regulations governing the filing of claims, and will not be addressed as a part of the current appeal.  See 38 C.F.R. §§ 3.150, 3.151, 3.155 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not exhibit obstructive sleep apnea in service; and the evidence of record does not indicate that obstructive sleep apnea had a causal connection or was associated with the Veteran's military service.

2.  Throughout the period on appeal, the Veteran's hepatitis has been manifested by symptoms no greater than daily fatigue and malaise, arthralgia, anorexia and right upper quadrant pain, but without a requirement for continuous medication, incapacitating episodes, weight loss and hepatomegaly.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a rating in excess of 10 percent for hepatitis C and hepatitis B have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.112, 4.114 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 
In the instant case, notice was provided to the Veteran in a September 2009 letter.  The contents of the notice letter fully comply with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duty to notify the Veteran.
VA has a duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this regard, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. The evidence associated with the claims file includes the Veteran's service treatment records (STRs), VA outpatient treatment records, VA examination records, the Veteran's statements, and buddy statements.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Board also finds that the RO has substantially complied with the February 2013 Board Remand directives.  VA satisfied its duty to assist the Veteran.
II.  Analysis
The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection requires competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge from military service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sleep Apnea

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.

The service treatment records reveal that in May 2001, the Veteran presented to the emergency room with numerous complaints which also included sleeping difficulties.  In a November 2001 report of medical history, the Veteran checked the circle for frequent trouble sleeping.  No other sleep complaints were indicated in the service treatment records.

A November 2008 sleep study report confirmed a diagnosis of moderate obstructive sleep apnea.  The Veteran was advised to try to lose weight, refrain from sedating medications or alcohol, and to be careful not to drive while sleepy.

In an April 2009 Application for Compensation and Pension, the Veteran reported that he had been using a CPAP machine since 2001. 

In an October 2009 statement, the Veteran reported that his cervical spine condition affected his sleep at night.

In October 2010, the Veteran's friend, K.S., reported that she witnessed the Veteran snoring and waking up one to three times per night since November 2008.  She further reported that the Veteran falls asleep multiple times during the day.

In a September 2017 letter, the Veteran reported that due to restless sleep, he also lacked energy during the day.  He further reported that he was suffering from chronic sleep impairment, depression, headache, and excessive daytime sleepiness.

Upon review, the record before the Board does not indicate that the current diagnosis of obstructive sleep apnea has a causal connection or was associated with the Veteran's active military service.  The Board notes that the contrary opinion of record comes from the Veteran, himself, who maintains that the sleep complaints noted in service were the onset of his later diagnosed obstructive sleep apnea.  However, the Board observes that while the service treatment record do reflect complaints of sleeping difficulties and the Veteran's reports of a history of frequent trouble sleeping in 2001, these complaints were not shown to result in a diagnosis of a respiratory disorder, to include sleep apnea.  In this regard, when the Veteran presented to the emergency room in May 2001, he related a number of complaints, all of which could presumably have been a factor affecting his sleep; and, as such, a physical examination was conducted and neither a diagnosis of any respiratory ailment nor a prescription for a CPAP machine was indicated by the physician in that emergency room report.  See May 2001 Emergency Room Report ("c/o headache, conjunctivitis, diarrhea, abdominal pain, sore throat, skin rash . . ., sleeping difficulties").  Moreover, when the Veteran reported his medical history in November 2001, noting frequent trouble sleeping, he made no mention of a CPAP machine; and the service department examiner likewise indicated no further elaboration (i.e., any use of a CPAP machine) by the Veteran on that medical history report.  The Veteran was discharged from active duty service in April 2002, and the earliest indication of a diagnosis of obstructive sleep apnea was in April 2006, approximately six years after service.  Hence, the Board determines that its conclusion is more in keeping with the record as whole, which does not indicate that the Veteran's obstructive sleep apnea has a causal connection or was associated with his military service.

Although the Veteran contends to the effect that he has been using a CPAP machine for his symptoms of sleep apnea since 2001, the service record contains no such discussion, despite discussing his reports of sleeping difficulties in May 2001 and frequent trouble sleeping in November 2001.  It is reasonable to assume that if the Veteran had been given the opportunity to discuss his sleeping difficulties/troubles, he would have also been prompted to discuss his use of a CPAP machine, if one had truly been prescribed.  Therefore, in light of the contrary medical and lay evidence contained in the service record, which is contemporaneous to the time of his in-service emergency room visit and his complaints of sleep problems, the Board finds that the post-service account of using a CPAP machine since 2001, which dates prior to the Veteran's discharge from service in 2002, lacks credibility because it is at variance with the previous provided medical history that do not mention a CPAP machine at the time of the emergency room visit or at separation, which he now proffers several years after service and in connection with claim for benefits.  See April 2009 Application for Compensation and Pension, (the Veteran reported that he had been using a CPAP machine since 2001).  Thus, to extent that it is argued that the Veteran has had sleep difficulties/trouble requiring the use of a CPAP since 2001, the Board finds that such claim is inconsistent with the other evidence of record, and declines to assign the assertion any evidentiary weight.  See Caluza v. Brown, 7 Vet. App. at 511 ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements . . . .").  As such, the Board assigns no probative weight to the Veteran's assertion that his obstructive sleep apnea is of service origin.

As for the statement from the Veteran's friend, K.S., the Board notes that this statement does not indicate that K.S. directly witnessed any in-service symptoms.  Instead, she relates her observations of the Veteran's symptoms (i.e., snoring and waking up one to three times per night) since November 2008.  The earliest indication of a diagnosis of sleep apnea was in April 2006, several years after the Veteran's separation from service.  While the Veteran's friend is competent to testify that she began to witness the Veteran's sleep disturbances approximately two year after his diagnosis and six years after his service, such statement establishes post-service symptoms, but it does not establish an in-service onset of the post-service symptoms.

Accordingly, while the Veteran contends that service connection for sleep apnea is warranted, the evidence of a nexus is limited to his self-reports.  In this particular case, the Board considers the causes and manifestations of sleep apnea diagnosed approximately six years after service to be a medical question that requires expertise beyond a lay person's general observation.  See Kahana v. Shinseki, 24 Vet. app. 248, 435 (2011).  To the extent the Veteran believes that his sleep apnea is due to service, as a lay person, he has not shown to possess any specialized training in the medical field.  Thus, the Veteran's opinion as to the origin and cause of his sleep apnea falls outside the scope of his competency as lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1).  As such, the Veteran's assertions in this regard are of no probative value.  Id.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for obstructive sleep apnea, as the record evidence does not indicate the Veteran had this condition in service.  Likewise, the weight of the competent and credible evidence does not indicate that the diagnosis of sleep apnea, approximately six years after service, is related to the Veteran's period of military service.  Accordingly, service connection for obstructive sleep apnea is not warranted.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for sleep apnea is denied.

B.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Hepatitis 

The Veteran seeks an increased rating for his service-connected disabilities of hepatitis B and C.  

The RO has assigned a single evaluation for the service-connected hepatitis B and hepatitis C, because of the medical inability to separate the two types of hepatitis that are similar and of overlapping symptomatology for rating purposes.  38 C.F.R. § 4.14 (avoidance of pyramiding and the evaluation of the same disability under various diagnoses); see also 38 C.F.R. § 4.114 and compare Diagnostic Code 7354, NOTE (1) with Diagnostic Code 7345, NOTES (1) and (3).  Therefore, the Veteran's service-connected hepatitis B and hepatitis C are classified as a single disability and is rated under Diagnostic Code 7354.  The criteria set forth under this diagnostic code are intended to rate serologic evidence of a hepatitis C infection and the signs and symptoms due to such an infection.  38 C.F.R. § 4.114, Diagnostic Code 7354.  As such, the rating criteria for those two types (i.e., B and C) of hepatitis are the same, and all the pertinent medical evidence related to both types of hepatitis must be examined to arrive at the appropriate rating for a given period.  See 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354.

Under Diagnostic Code 7354, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).  

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id. 

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A rating of 60 percent is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id. 

A rating of 100 percent is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38  C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2017).

By way of background, in August 2001, the Veteran was diagnosed as having both hepatitis B and hepatitis C by sero positive test and followed by liver biopsy.  A May 2003 VA examination report revealed that the Veteran presented with complaints of nausea, vomiting, and fat intolerance.  The Veteran's weight was recorded to be 155 pounds.  When VA examined the Veteran in July 2003, the Veteran stated that he exhibited symptoms of fatigue, dark urine, and anorexia, marked by a ten-pound weight loss in the last year.  Physical examination at that time was found to be completely normal with the exception of some tenderness to deep palpation to the right upper quadrant of the liver.  As such, in an August 2003 rating decision, service connection was established for hepatitis B and hepatitis (claimed as liver problems), evaluated 10 percent disabling, effective from April 20, 2002, the day after the Veteran's discharge date.  The Veteran was notified of this rating decision and of his appellate rights in an August 2003 letter.  The Veteran did not initiate an appeal with respect to either the level of the rating or the effective date assigned for this disability.  38 U.S.C. § 7105 (2012).

In April 2009, the Veteran filed a new claim for an increased rating for his service-connected hepatitis B and hepatitis C.

In September 2009, VA asked the Veteran to provide medical evidence in support of his claim for increase.  The Veteran did not submit additional medical evidence or identify any health care providers.  Additionally, the Veteran returned an Authorization for Release of Information form, dated in October 2009, with a notation that he did not authorize a release of information.  As the Veteran neither identified nor submitted additional medical evidence, the Veteran's existing VA treatment records were reviewed.  See 38 C.F.R. § 3.159(c)(1)(ii), (c)(2)(i).

The evidence of record contains a May 2005 VA treatment record revealed an incidental finding of a liver cyst.  A VA treatment record, dated September 2005, reveals that the Veteran reported pain and a rash on the left side of his body.

A May 2008 VA treatment record revealed that that the Veteran's hepatitis was with normal transaminases and, as of his last tests, suppressed viral load and converted HBeAb.  The picture was consistent with the immune-controlled phases of the disease.

A June 2008 VA treatment record revealed that the Veteran's hepatitis B and hepatitis C were immune controlled and his liver function values continued to be normal.

An October 2016 treatment note reveals that he Veteran underwent laboratory tests.  The tests showed that hepatitis B did not exist.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, NOTE (3) (Hepatitis B must be confirmed by serologic testing in order to evaluate under diagnostic code 7345).

A December 2016 treatment note reveals that the Veteran underwent an MRI of the abdomen.  It was noted that the enlarged fatty liver again identified stable hepatic cysts and hemangiomas.  The physician stated that the MRI looked stable and that continued surveillance was advised.

In correspondence provided in support of VA Form 21-8940, dated in September 2017, the Veteran reported that regarding his hepatitis, he suffered from fatigue, joint pain and flu-like low fever in the morning, and sometimes in the late afternoon.

A December 2017 treatment note revealed diffuse hepatic steatosis with slight micronodular contour of the liver parenchyma suggestive of underlying liver cirrhosis.  Additionally, the physician noted that his liver function tests were essentially unchanged from those conducted in 2016.

A January 2018 treatment note reveals that the Veteran continued to have a pruritic rash on his body.  It was also noted that he lost 11 pounds since September 2017; his weight was recorded as 159 pounds.

In light of the evidence above, the Board finds that manifestations of hepatitis C and B have not met, or approximated the criteria for a rating in excess of 10 percent.  Specifically, the Veteran's treatment records show that during the course of the appeal period, he has complained of joint pain and fatigue and his weight was shown to have increased from 155 pounds, near the time of diagnosis, to 159 pounds at his most recent examination in 2018.  The medical data of record do not indicate results that show any incapacitating episodes as related to hepatitis B and C requiring bed rest over the last 12 months.

There is also no evidence to suggest daily symptoms requiring dietary restriction or continuous medication.  In short, there is no evidence shown required by the next higher rating.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107.

The Board does not dispute that the Veteran has been previously diagnosed with hepatitis B and C.  Additionally, although the Veteran is competent to report his hepatitis symptoms because this requires only personal knowledge as it comes to him through his senses, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  More specifically, there is no evidence in the treatment records that he experiences any symptoms to warrant a higher rating as a result of his hepatitis.  Thus, evidence of increased hepatitis symptomatology has not been established, either through medical or lay evidence.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to an increased rating in excess of 10 percent for hepatitis B and hepatitis C is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


